COURT OF APPEALS
                                     Thirteenth District
                            Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 10th day of October, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00755-CR                                         (Tr.Ct.No. 11-CR-1561-3)

                            EX PARTE JUAN MALDONADO

                  On appeal to this Court from Nueces County, Texas.

                                        

                                     JUDGMENT
On appeal from the County Court at Law No. 3 of Nueces County, Texas, from an order
signed November 26, 2012. Memorandum Opinion Per Curiam.

THIS CAUSE was submitted to the Court on October 10, 2013, on the record, briefs and
the State’s motion to dismiss the appeal. The Court, having considered the documents
on file, is of the opinion, that the appeal should be reinstated and the motion should be
granted. Accordingly, the appeal is REINSTATED, the State’s motion to dismiss is
GRANTED, and the appeal is hereby DISMISSED.

It is further ordered that this decision be certified below for observance.

                                         


                              DORIAN E. RAMIREZ, CLERK